Appellant was convicted of an assault, with intent to murder, and her punishment fixed at two years confinement in the penitentiary; hence this appeal. *Page 529 
It is insisted that the evidence presented in the record fails to sustain the case of assault with intent to murder. We have examined the record on this point. It shows that the weapon used was a stick of stove-wood, nearly as long as the arm of the prosecuting witness, who was the aged mother of appellant. It appears that appellant came home late at night, and upbraided her mother for not making Delia (a daughter of appellant) come home from some party or festival. Appellant became angered, picked up the piece of stove-wood, and beat her mother over the head and breast with it, inflicting a number of severe wounds. The mother fell to the floor and became unconscious, on account of the beating she received. She was confined to her bed for over a month from her injuries, and had the attention of physicians. The witness, Dr. Smith, testified that the weapon was of a deadly character and capable of producing death. During the beating appellant told her mother that she intended to kill her. The court fairly submitted the issue as to the specific intent to kill, and the jury found against appellant, and we see no reason to disturb their verdict. The jury were afforded an opportunity to find appellant guilty of an aggravated assault, if they desired, as this matter was presented to them.
There is nothing in appellant's objection to the verdict. The verdict copied in the judgment has the place of confinement spelled "penitemary." The foreman of the jury in his affidavit in this record, says, that the word was spelled "peniteniary," and it was intended to be spelled "penitentiary," but was inadvertently written as above. This does not vitiate the verdict. Bain v. State, 46 Tex.Crim. Rep.; 9 Texas Ct. Rep., 950. The judgment is affirmed.
Affirmed.